Case 1:14-cv-22836-KMW Document 50 Entered on FLSD Docket 12/04/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 14-22836-KMW

  ROBERT JOHNSON,

           Petitioner,

  vs.

  FLORIDA DEPARTMENT OF CORRECTIONS, et al.

           Respondents.
                                 /

                                              ORDER

           THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 44) (“Report”) regarding Plaintiff’s amended petition for writ of

  habeas corpus under 28 U.S.C. § 2254.              Petitioner filed objections to the Report

  (“Objections”). (DE 49.) Upon an independent review of the Report, the Objections, the

  record, and applicable case law, it is ORDERED AND ADJUDGED that:

        1. The conclusions in the Report (DE 44) are AFFIRMED AND ADOPTED.

        2. This action is DISMISSED.

        3. No certificate of appealability shall issue.

        4. All pending motions are DENIED AS MOOT.

        5. The Clerk is directed to CLOSE this case.

           DONE AND ORDERED in Chambers in Miami, Florida, this 3rd day of December,

  2020.
Case 1:14-cv-22836-KMW Document 50 Entered on FLSD Docket 12/04/2020 Page 2 of 2




  cc:
  Robert Johnson
  84223
  Dade Correctional Institution
  Inmate Mail / Parcels
  19000 SW 377th Street
  Florida City, FL 33034




                                       2
